Citation Nr: 1409104	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-24 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for flat feet (pes planus).

2.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, Ms. S.M.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1968 to July 1970, during which time he was deployed to the Republic of Vietnam and was awarded the Purple Heart Medal for wounds received in combat against enemy forces.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas, (RO) which, inter alia, denied the Veteran's claims of entitlement to service connection for flat feet (pes planus) and a bilateral ankle disability.

The Veteran is presently service connected for post-traumatic stress disorder (PTSD), Type II diabetes mellitus, bilateral peripheral neuropathy of his upper and lower extremities, tinnitus, and a postoperative appendectomy scar.  His combined disabilities are currently rated 70 percent.
 
In August 2012, the Veteran and his spouse, accompanied by the Veteran's representative, appeared at the VA satellite office in El Paso, Texas, to present oral testimony and evidence at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.

In October 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary and procedural development.  Denials of the claims on appeal were confirmed in a February 2013 supplemental statement of the case.  The case was then returned to the Board in late February 2013, and the Veteran continues his appeal. 


FINDINGS OF FACT

1.  The clinical evidence demonstrates that the Veteran did not have a diagnosis of pes planus or any other chronic foot disability at any time during the pendency of the present claim.  
2.  A chronic disability involving either ankle did not have its onset during active military service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for flat feet (pes planus) have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  A chronic disability involving either ankle was not incurred, nor is one presumed to have been incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

With respect to the claims decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claims for service connection for flat feet and a bilateral ankle disability were filed in August 2009, and a VCAA notice letter addressing these issues was dispatched to the Veteran in September 2009, prior to the initial adjudication of these claims in the October 2009 rating decision now on appeal.  This letter addressed these issues on appeal adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial RO adjudication of the Veteran's claims decided herein, there is no timing of notice defect.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  As pertinent to these claims, the Veteran's service treatment records and all relevant post-service records from VA and private sources for the period from 1998 to 2012 have been obtained and associated with the evidence.  Additionally, the Veteran and his spouse have been afforded the opportunity to submit oral testimony in support of the Veteran's claim.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.
As relevant, the Veteran was provided with a VA medical examination in November 2012.  The clinician who conducted the November 2012 examination provided nexus opinions that address the matters adjudicated on the merits herein.  The Board has reviewed the November 2012 examination report and notes that the Veteran's pertinent clinical history was considered by the VA clinician who performed it.  This examiner provided adequate discussion of her clinical observations and rationales to support her individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  The November 2012 examination and opinions are therefore deemed adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was provided with the opportunity to present oral testimony in support of his claims before the undersigned Veterans Law Judge in an August 2012 videoconference hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the August 2012 hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran and his witness focused on the elements necessary to substantiate, inter alia, his claims for service connection for flat feet and a bilateral ankle disability.  See transcript of August 13, 2012 Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the August 2012 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

With regard to the matters adjudicated on the merits below, the Board concludes that the RO/AMC has adequately developed the evidence in substantial compliance with the October 2012 Remand instructions.  Another remand for further corrective action is not warranted.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Board has not overlooked any pieces of evidence. Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Service connection, generally.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation in service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  In essence, compensation for a disability requires:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases (e.g., arthritis) are presumed to have been incurred in service if manifest to a compensable degree within one year of service discharge if the claimant had 90 days or more of continuous active service. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2013)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of relevant symptoms in service will permit service connection for a chronic disability generally represented by such symptoms, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran's service personnel records show that was decorated with the Purple Heart Medal, thereby establish that he participated in armed combat against enemy forces during service.  38 C.F.R. § 3.304(d) (2013) provides that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence in consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation. 

A.  Entitlement to service connection for flat feet (pes planus).

The Veteran seeks service connection for flat feet, which he contends is related to service.  During his August 2012 hearing, the Veteran stated that, while he was in service, he was required to do a lot of walking, running, and jumping.  He reported foot problems shortly after service, which had become progressively worse since then.  The Veteran indicated a diagnosis of flat feet in 2002.

As relevant, the Veteran's service medical records show that on enlistment examination in November 1968, his feet were clinically normal and he denied having any history of foot trouble in an accompanying medical history questionnaire.  A podiatry clinic report dated in January 1969 shows treatment for complaints of pain in his long arch area and a notation of pes planus.  However, no subsequent treatment for foot complaints are shown thereafter and the Veteran's feet were clinically normal on separation examination in July 1970.

Post-service, a May 2002 VA diabetes examination report incidentally notes the presence of hypoesthesia involving the plantar aspect of both feet that was linked to his service-connected bilateral peripheral neuropathy of his lower extremities, but is silent for any evidence of flat feet. The report of an August 2009 VA examination shows that the Veteran's feet were noted to have no deformity and that an arch was present on weightbearing and nonweightbearing.  Finally, the report of a VA examination in November 2012 shows that there was no clinical evidence to support a diagnosis of pes planus, and the examining clinician expressed her opinion, based on her review of the Veteran's pertinent medical history, that it was less likely than not that the Veteran's subjective complaints of foot pain were causally or etiologically related to his period of active duty.

The Board has considered the evidence and finds that the weight of the clinical record is against the Veteran's claim for VA compensation for pes planus.  Although a single notation of treatment for foot pain and an assessment of pes planus is shown in service in January 1969, no further treatment for foot pain or pes planus is shown thereafter and his feet were examined and determined to be clinically normal on separation from active duty in July 1970.  Post-service medical records show no diagnosis of pes planus or any other chronic podiatric disability.  The Veteran's subjective complaints of feet pain were attributed on examination in May 2002 to hypoesthesia of the plantar aspect of both feet associated with his service-connected bilateral peripheral neuropathy of the lower extremities, for which he is already receiving VA compensation.  Otherwise, the clinician who examined the Veteran in November 2012 determined that there was no link between his subjective foot complaints and military service.  In view of the foregoing discussion, the Board concludes that in the absence of an objective clinical diagnosis of pes planus or any other chronic podiatric disability manifest at any time during the pendency of this claim, the Veteran has not satisfied the critical element of establishing the existence of an actual chronic disability in order to prevail in his claim.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Service connection for flat feet (pes planus) is therefore denied.  As the weight of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran asserts based on his own personal knowledge of medicine and his familiarity with his individual medical history that he does have a pes planus disability, the Board first notes that he is not shown in the record to be a trained medical clinician.  The records show that he was a construction tractor operator during active duty and that his post-service career was in commercial freight hauling as a truck driver.  The record, however, do not reflect any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding whether the claimed subjective symptoms of foot pain represent actual pes planus falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a podiatric diagnosis, much less a probative medical opinion linking any such diagnosis to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose orthopedic conditions, including flat feet).

B.  Entitlement to service connection for a bilateral ankle disability.

The Veteran seeks service connection for a bilateral ankle disability, which he contends is related to service.  During his August 2012 hearing, the Veteran stated that, while he was in service, he was required to do a lot of walking, running, and jumping and that he slipped and fell numerous times.  While the Veteran did not recall a specific ankle injury, he expressed his belief that his current bilateral ankle disability was the result of wear and tear due to military service.  He reported ankle problems shortly after service, which had become progressively worse since then.  He indicated a diagnosis of an ankle disability in 2009.

The Veteran's service medical records show that on enlistment examination in November 1968, his lower extremities were clinically normal, and he denied having any history pertaining to his ankles in an accompanying medical history questionnaire.  A February 1969 medical note shows treatment for right Achilles tendinitis, but with good range of motion and no edema or crepitus observed.  However, no subsequent treatment for ankle complaints are shown thereafter, and the Veteran's lower extremities were clinically normal on separation examination in July 1970.

Post-service medical records include VA treatment notes showing treatment from July 2003 to March 2004 for complaints of bilateral ankle pain aggravated by walking and use, but with no diagnosis of a bilateral ankle disability.  VA examination in August 2009 shows presentations of bilateral ankle pain and limitation of ankle motion, bilaterally, on objective range-of-motion testing.  The Veteran was diagnosed with bilateral arthritis of the ankles.  The Veteran presented with similar bilateral ankle complaints on VA examination in November 2012, which produced a diagnosis of mild arthrosis of the right ankle and non-allopathic neuro-muscular dysfunction of the left ankle, confirming a chronic strain of the anterior-lateral ankle.  The examiner noted that the Veteran reported being diagnosed at one time with peripheral arterial disease, which the clinician opined could be a major contributing factor to the Veteran's ankle pain symptoms.  Ultimately, upon review of the Veteran's pertinent clinical history, the November 2012 examiner concluded that it was her opinion that the Veteran's aforementioned ankle diagnoses were not causally or etiologically related to his period of military service, given the absence of any objective evidence demonstrating manifestations of these conditions in active duty.

In view of the foregoing discussion, the Board concludes that weight of the clinical evidence does not support the Veteran's claim for VA compensation for a chronic bilateral ankle disability.  Notwithstanding his testimony of onset of ankle pain in service and continuity of such symptoms thereafter, this assertion is contradicted by the clinical evidence contemporaneous with service, which shows the his lower extremities were normal on separation from active duty in July 1970.  The Veteran's testimony in this regard is thusly deemed to be non-credible for purposes of establishing continuity of bilateral ankle symptomatology since, and a nexus between his current ankle diagnoses and military service.  Subsequent post-service medical records do not show treatment for the Veteran's ankle complaints earlier than 2003 and none of these present any objective opinion linking the ankle problems to active duty.  In this regard, the November 2012 VA examiner's opinion has definitively determined that the Veteran's current ankle diagnoses and symptoms are unrelated to his period of military service.  Thusly, even conceding that the Veteran was exposed to the hardships of combat during active duty, the clinical evidence has nevertheless established no link between such hardships and his current bilateral ankle disabilities.  Service connection for a bilateral ankle disability is therefore denied.  As the weight of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran asserts based on his own personal knowledge of medicine and his familiarity with his individual medical history that his bilateral ankle disabilities are related to service, the Board first notes that he is not shown in the record to be a trained medical clinician.  The records show that he was a construction tractor operator during active duty and that his post-service career was in commercial freight hauling as a truck driver.  The record, however, does not reflect any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), and as the specific question in this case regarding whether the currently diagnosed bilateral ankle conditions are etiologically related to military service falls outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking his ankle diagnosis to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to present probative nexus opinions linking an internal orthopedic disability to a period active duty.)


ORDER

Service connection for flat feet (pes planus) is denied.

Service connection for a bilateral ankle disability is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


